COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §               No. 08-16-00203-CV
  Jaime Garcia, Anastacia V. Garcia, and
  Mis Tres Properties, LLC,                      §                 Appeal from the

                    Appellants,                  §               274th District Court

  v.                                             §             of Comal County, Texas

  RREF CB SBL Acquisitions, LLC; RREF            §               (TC# C2013-1059C)
  CB SBL-TX TWO LLC; and Quantum
  Servicing Corporation,                         §

                    Appellees.                   §

                                           §
                                    CORRECTED ORDER

        Pending before the Court is a motion to withdraw filed by counsel for Appellants,

Michael Steven Deck. Appellants have not objected to the motion. The motion is GRANTED.

Appellants are directed to notify the Court immediately if they retain new counsel. On the

Court’s own motion, the deadline for Appellants’ brief is extended to April 18, 2017. Appellants

are directed to provide the Court with a current mailing address within 10 days from the date of

this order.

        IT IS SO ORDERED this 29th day of March, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.